Citation Nr: 0116408	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an August 1981 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1981.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran did not file a notice of disagreement with the 
December 1999 rating decision's adjudication of the issues of 
whether the November 1992 rating decision was clearly and 
unmistakably erroneous in not assigning a 100 percent rating 
for retinitis pigmentosa and increased special monthly 
compensation.  Therefore, the Board finds that these issues 
are no longer subjects for current appellate consideration.

In his substantive appeal of October 2000, the veteran raises 
the issue of entitlement to an earlier effective date for 
service connection for retinitis pigmentosa under 38 U.S.C.A. 
§ 5110 (West 1991) and 38 C.F.R. § 3.400 (2000).  This issue 
has not been developed for appellate review and is referred 
to the regional office (RO) for further clarification and/or 
adjudication.


FINDING OF FACT

The August 1981 rating decision was clearly and unmistakably 
erroneous by not granting service connection for retinitis 
pigmentosa.


CONCLUSION OF LAW

The rating decision of August 1981 contained clear and 
unmistakable error (CUE).  38 U.S.C. §§ 310, 311, 353 (1976); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1981); 38 C.F.R. § 3.105(a) 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

By a rating decision dated in August 1981, the RO denied the 
veteran's claim of entitlement to service connection for 
retinitis pigmentosa.  The veteran was notified of that 
decision and of his appellate rights in a letter dated that 
same month, and an appeal was not initiated.

In connection with his current appeal, the veteran contends 
that the RO's rating decision of August 1981, involved clear 
and unmistakable error by not granting entitlement to service 
connection for retinitis pigmentosa, because the RO 
incorrectly determined that the congenital nature of the 
veteran's disorder acted as a complete bar to the veteran's 
claim as was subsequently rejected in opinions of the General 
Counsel of the Department of Veterans Affairs (VA).  

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also stated that CUE is 
a very specific and rare kind of "error."  It is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether the August 1981 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the August 1981 
rating decision.  A determination of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

Evidence of record at the time of the August 1981 rating 
decision included the veteran's VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in March 
1981, in which the veteran stated that he had been treated 
during service for retinitis pigmentosa since November 1980.  
Other evidence of record included the veteran's service 
medical records and a VA medical examination report from May 
1981.  

Service medical records reflect that at the time of his 
entrance examination in February 1980, the veteran was found 
to have visual acuity of 20/200 corrected to 20/20 
bilaterally, and he denied any history of eye trouble.  
Clinical evaluation of the eyes at this time revealed 
negative findings.  March 1980 evaluation of the eyes 
revealed visual acuity of 20/400 corrected to 20/20, 
bilaterally.  Thereafter, service medical records were silent 
as to treatment or evaluation of the eyes until December 
1980. 

December 1980 service records from Barksdale Air Force Base 
(BAFB) reflect that while visual acuity continued to be 
correctable to 20/20, the veteran reported a family history 
of retinitis pigmentosa involving both his father and uncle.  
Further evaluation revealed that the veteran's visual field 
was constricted to approximately 5 to 10 degrees bilaterally, 
with very poor night vision, and the impression was retinitis 
pigmentosa sine pigmenta.  At the end of the month, 
consultation indicated corrected visual acuity of 20/20 and 
20/25.

In January 1981, the veteran complained of symptoms of 
nyctalopia for the previous year which had reportedly been 
worse over the previous three months.  He further complained 
of decreased peripheral vision and denied any real eye 
problems before except for myopia.  The veteran further noted 
that he had been advised by his father that there was a 
history of retinitis pigmentosa in his family, with both his 
father and uncle having suffered from the condition.  
Previous examination in December 1980 was noted to have 
revealed visual acuity of 20/20 bilaterally, but with visual 
fields in the right eye reflecting a ring scotoma with a 
central visual field and enlarged blind spot, and an even 
more profound left eye scotoma with a central 15 degree 
island of vision as the only demonstrable field with a bare 
outline of vision at approximately 32 degrees.  It was the 
impression of the examiner that the veteran had retinitis 
pigmentosa and sine pigmenta.  January 1981 
electrophysiological examination was interpreted to reveal 
abnormal dark adaptation, and results of an electrooculogram 
and electroretinogram were found to be consistent with 
retinitis pigmentosa.

In a January 1981 physical profile serial report from BAFB, 
it was indicated that the veteran was being returned to 
active duty having been found to suffer from retinitis 
pigmentosa sine pigmenta, a degeneration of the retina with 
poor night vision and 15 degree central fields.  Activity 
restrictions included no driving, no outdoor night work, and 
no activities requiring greater than 20 degree visual fields.  
The physician remarked that the veteran was disqualified from 
worldwide duty.  The physician further noted that the 
veteran's hereditary degenerative disease of the retina had 
progressed so that the veteran had very poor night vision and 
peripheral vision limited to only 15 degrees.

A narrative medical summary from February 1981 reflects the 
veteran's report of decreased night vision and peripheral 
fields over recent months, and that as a result of discussion 
with his parents, he had learned of a family history of 
retinitis pigmentosa, including his father, one paternal 
aunt, and three paternal uncles.  There had been an initial 
impression of retinitis pigmentosa in December 1980.  
Additional examination confirmed this diagnosis.  Physical 
examination revealed visual fields of 5 to 10 degrees 
bilaterally and the final diagnosis was retinitis pigmentosa.  
As a result of this condition, the veteran was found to be 
totally incapacitated from his current duty assignment with 
security police.  The veteran was also given a poor prognosis 
for maintaining central acuity for the time being.  It was 
recommended that the veteran be presented to a Medical Board.

The veteran's DD Form 214 reflects that the veteran was 
separated from service in March 1981 for disability which 
existed prior to service.

May 1981 examination at C. and C. Clinic Association believed 
to have been conducted at the request of the VA (it is not 
clear in the record whether this examination was conducted by 
the VA or in conjunction with a Social Security 
Administration (SSA) disability claim), revealed findings and 
history believed to be consistent with retinitis pigmentosa, 
with decreased fields of less than 10 degrees on the right 
and less than 5 degrees on the left.

In its August 1981 rating decision, the RO denied entitlement 
to service connection for retinitis pigmentosa, on the basis 
that it was a constitutional or developmental abnormality 
which was not aggravated by the veteran's active military 
service.

Thereafter, in response to the veteran's application to 
reopen his claim for service connection for retinitis 
pigmentosa in February 1992, a rating decision in November 
1992 took into account opinions of the General Counsel in 
1990, and found that a familial or hereditary predisposition 
to a disease did not in general preclude a determination of 
service connection, and that since there was no indication of 
any defect on service entry and the first symptoms were not 
noted until many months thereafter, the evidence warranted 
service connection, effective from February 1992.

The veteran first asserted CUE with respect to the August 
1981 rating decision in November 1999.


II.  Analysis

As was noted above, in order to find that the August 1981 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran's retinitis pigmentosa was incurred or aggravated 
by active service.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228 (1991).  The Board finds that the August 1981 
rating decision was clearly and unmistakably erroneous in 
denying service connection for retinitis pigmentosa.

In his original claim of CUE in November 1999, the veteran 
initially contends that clear and unmistakable error exists 
with respect to the August 1981 rating decision because the 
RO did not consider the presumptions of soundness and 
aggravation.  He further asserts that the first diagnosis of 
retinitis pigmentosa occurred during service and that it was 
at this time that he first learned of his family history 
regarding this condition.  In this regard, the Board first 
notes that service medical records did not disclose 
preexisting retinitis pigmentosa at the time of initial 
service medical examination in February 1980, and there is no 
medical evidence of record specifically rebutting the 
presumption of soundness.  The Board further notes that 
denying service connection for retinitis pigmentosa solely on 
the basis that it was a constitutional or developmental 
disability would also not be consistent with the law and 
regulations applicable in August 1981.  VAOPGCPREC 11-99 
specifically noted that certain provisions of the Veterans 
Benefits Administration (VBA) (formerly Department of 
Veterans Benefits) Adjudication Procedures Manual M21-1 
extant in 1964 applicable to claims for service connection 
for retinitis pigmentosa did not provide for the complete bar 
of service connection for this disorder on the grounds that 
it was hereditary, and that more recent legal precedents that 
specifically addressed this issue reinforced existing law.  
In other words, there was no competent authority to justify 
the RO's determination that retinitis pigmentosa represented 
a developmental or congenital disorder.  

Even more important, however, is that service medical records 
indicate a diagnosis of retinitis pigmentosa and increased 
disability following that diagnosis, and the record at the 
time of the August 1981 rating decision does not contain a 
specific finding that the veteran's increase in disability 
was due to the natural progress of the disease.  As shown 
more fully below, the lack of such a specific finding by the 
RO in August 1981 constituted undebatable error.

In August 1981, the "specific finding" requirement was and 
continues to be found at 38 C.F.R. § 3.306(a), which provides 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
(Emphasis added.)  In addition, the Board observes that the 
lack of such findings was specifically found to constitute 
CUE in Akins and more recently, Sondel v. West, 13 Vet. 
App. 213 (1999).

Here, as in Akins and later Sondel, in reviewing the August 
1981 decision, the RO neither discussed any medical evidence 
that the in-service symptoms of retinitis pigmentosa 
naturally flowed from this preexisting condition, nor any 
medical evidence indicating, let alone making a "specific 
finding," that the symptomatology for which the veteran was 
discharged represented a natural progression of a preexisting 
condition.  Indeed the RO could not have discussed such a 
specific finding because no such finding was contained in the 
record that was before the RO in August 1981.  As was the 
case in Akins and Sondel, because the record does not contain 
a specific finding that preexisting retinitis pigmentosa 
naturally led to greater symptomatology or that later 
symptoms naturally flowed from the preexisting condition, the 
Board finds that the RO's August 1981 denial of the claim for 
service connection for retinitis pigmentosa was not in 
accordance with the law and regulations in existence at the 
time of that rating decision.

In summary, the Board finds that once the record showed an 
in-service diagnosis of retinitis pigmentosa and increased 
symptoms of such condition prior to service separation, the 
only type of evidence which could rebut a conclusion of 
service connection by way of aggravation would be medical 
evidence demonstrating that the increase in disability was 
due to the natural progress of the disease.  No such evidence 
exists in this case.  Thus, the Board finds that the August 
1981 rating decision contained CUE and that service 
connection for retinitis pigmentosa was and is warranted.  

Parenthetically, the Board also notes that there is currently 
some question as to whether a CUE claim is subject to the 
notice and development provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A) 
(VCAA).  However, in view of the Board's finding of CUE, 
there can be no prejudice to the veteran by the Board's 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
addition, the veteran has been placed on notice of the law 
and regulations pertinent to his claim and further notice of 
this information would be both redundant and unnecessary.









ORDER

The rating decision of August 1981 contained clear and 
unmistakable error and service connection for retinitis 
pigmentosa is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

